DETAILED ACTION
1.	Claims 1-2 and 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
3.	Claims 1, 13, and 19 are objected to because of the following informalities: 
Claim 1 recites “the hierarchical tree” in line 6. This limitation lacks antecedent basis and appears as though it should recite “a hierarchical tree”. 
Claims 13 and 19 contain similar informalities as claim 1. 
Claim 19, the added “wherein…” and “display…” limitations in lines 19-22 appear to further define the limitations recited in lines 13-15 and for clarity should be recited immediately after lines 13-15 of the claim.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 13 and 19 recite the limitations "those categories that are available via the hierarchical tree" and “those categories that are available via the first sub-tree”.  There is insufficient antecedent basis for these limitations in the claims.
	Claims 2 and 4-12, 14-18, and 20 are rejected at least based on their respective dependencies to claims 1, 13, and 19. 
Claims 4, 5, and 15 recite the limitation "the table portion of the GUI".  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim(s) 1,2, 4, 5, and 13-15 are is/are rejected under 35 U.S.C. 103 as being anticipated by Bleizeffer et al. (US 7028043 B2) and further in view of Hoerl et al. (US 2010/0332580 A1).

In regard to claim 1, Bleizeffer discloses an Information Handling System (IHS), comprising: 
(Fig. 1 and Col. 2 lines 52-Column 3 line 42): 
display one or more first nodes each representing a different category of the hierarchical tree via a Graphical User Interface (GUI), the displayed first nodes comprising those categories that are available via the hierarchical tree (Fig. 10 element 1005 and Column 8 lines 39-42: displayed first node (1005) of a hierarchical tree representing and comprising an ‘EMPLOYEE’ category); 
receive, from a user, selection of one first node, wherein the one first node enables the user to navigate a plurality of data items with a first query (Fig. 11, Col. 8 lines 43-48, and Col. 8 line 66- Col. 9 line 2: ‘EMPLOYEE’ node is selected where the ‘EMPLOYEE’ provides data items in the ‘EMPLOYEE’ database); 
receive, from the user, selection of a first sub-tree (Fig. 12 and Col. 8 lines 49-58: a ‘Tables’ folder is selected to be added); 
graft the first sub-tree onto the one first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items, wherein the first sub-tree comprises one or more second nodes (Fig. 13 element 1307 and Col. 8 line 59-Col. 9 line 4: first sub-tree with one second node as a folder is added and provides items from ‘EMPLOYEE’ database that have schema of ‘JONES’);
display the one or more second nodes via the GUI, the displayed second node comprising those categories that are available via the first sub-tree (Fig. 13 element 1307 and Col. 8 line 59-Col. 9 line 4: the second node is displayed and comprises a ‘JONES tables in EMPLOYEE’ category).
While Bleizeffer teaches a plurality of data items and further teaches that the principals of the invention can be applied to any type of object (Column 3 lines 60-62), they fail to show the wherein the 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bleizeffer and Hoerl before him before the effective filing date of the claimed invention, to modify Bleizeffer to include the data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination as utilizing data items known to those skilled in the art, as suggested by Bleizeffer (Column 3 lines 60-62), and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).
  
(Fig. 13: tree displayed via client application on left navigation portion).

In regard to claim 4, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the plurality of data items in the (a) table portion of the GUI differently in response to selection of a different node of the hierarchical tree in the navigation portion of the GUI (Fig. 8: selection of ‘All JONES tables’ results in filtering of items as illustrated in the table).

In regard to claim 5, Bleizeffer discloses wherein the program instructions, upon execution by the processor, further cause the IHS to filter or order the first subset of data items in the (a) table portion of the GUI differently in response to selection of a different node of the grafted sub-tree in the navigation portion of the GUI (Fig. 13: selection of grafted ‘JONES tables in EMPLOYEE’ results in filtering of items as illustrated in the table).

In regard to claims 13, 14, and 15, method claims 13, 14, and 15 correspond generally to system claims 1, 2, 4, and 5 and recite similar features in method form, and therefore are rejected under the same rationale.

6.	Claim(s) 1, 2, 6, 7, 11-13, 16, and 18-20 are is/are rejected under 35 U.S.C. 103 as being anticipated by Lokken (US 6167396) and further in view of Hoerl et al. (US 2010/0332580 A1).

In regard to claim 1, Lokken discloses an Information Handling System (IHS), comprising: 
(Fig. 29 and Column 12 line 52- Column 13 line 20): 
display one or more first nodes each representing a different category of the hierarchical tree via a Graphical User Interface (GUI), the displayed first nodes comprising those categories that are available via the hierarchical tree (Fig. 18 and Column 8 lines 56-60: displaying plural nodes of a hierarchical tree representing and comprising different ‘Country’ categories including ‘USA’, ‘Spain’, etc.);
receive, from a user, selection of one first node, wherein the one first node enables the user to navigate a plurality of data items with a first query (Fig. 18, Fig. 19, and Col. 8 line 46 – Col. 9 line 2: Node “USA” querying by “Country” is selected); 
receive, from the user, selection of a first sub-tree (Fig. 3, Fig. 19, Col. 4 line 64- Col. 5 line 11, Col. 9 lines 2-17: user selects a dimension (first sub-tree)); 
graft the first sub-tree onto the one first node, wherein the first grafted sub-tree enables the user to navigate a first subset of data items with a second query, and wherein the first subset of data items results from application of the first query to the data items, wherein the first sub-tree comprises one or more second nodes (Fig. 20 and Column 9 lines 18-27: the dimension is added which breaks down data of “USA” to “City”. The dimension includes a number of nodes including ‘Austin’, ‘Pontiac’, etc.);
display the one or more second nodes via the GUI, the displayed second nodes comprising those categories that are available via the first sub-tree (Fig. 20: the nodes of the dimension are displayed and comprise ‘City’ categories including ‘Austin’, ‘Pontiac’, etc.).  
While Lokken teaches a plurality of data items and further teaches that data utilized is ‘exemplary’ (Col. 4 lines 60-63), they fail to show the wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the 
data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item (Paragraph 0018 lines 4-7, Paragraph 0028 lines 10-13, Paragraph 0029, Paragraph 0032, Paragraph 0086, Paragraph 0087, and Paragraph 0091: data items corresponding to network devices where a data item can be selected to provide a remote desktop window for the corresponding network device).
It would have been obvious to one of ordinary skill in the art, having the teachings of Lokken and Hoerl before him before the effective filing date of the claimed invention, to modify Lokken to include the data items corresponding to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item of Hoerl, in order to obtain wherein the plurality of data items corresponds to a plurality of computing nodes connected to a communication network and in response to receiving user selection of one data item, trigger a request to establish a shared desktop session with one of the computing nodes associated with the one data item.  It would have been advantageous for one to utilize such a combination based on their current needs as the teachings of Lokken are not limited to any distinct data (Lokken Col. 4 lines 60-63) and providing a comprehensive multifunction remote device management system, as suggested by Hoerl (Paragraph 0020).
  
In regard to claim 2, Lokken discloses wherein the hierarchical tree is displayed via a web browser or client application in a navigation portion of the GUI (Column 4 lines 15-17 and lines 40-59: hierarchical tree displayed via application in the GUI).

In regard to claim 6, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to display a grafting tool menu via the GUI, and wherein the grafting tool menu enables the user to select the first sub-tree among a plurality of sub-trees (Fig. 3, Fig. 19 element 1904, and Col. 9 lines 1-3: pull down list to select dimension).

In regard to claim 7, Lokken discloses wherein at least one of the plurality of subtrees comprises two or more different hierarchical levels (Figs. 3-4D and Col. 4 line 64 – Col. 5 lines 32).

In regard to claim 11,  Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to: receive, from the user, selection of a second node of the first grafted sub-tree; receive, from the user, selection of a second sub-tree; and graft the second sub-tree onto the second node of the first grafted subtree, wherein the second grafted sub-tree enables the user to navigate a second subset of data items with a third query, and wherein the second subset of data items results from application of the second query to the first subset of data items (Figs. 21-22 and Column 9 lines 28-56: Node that was added from previous dimension selection is selected to add another dimension, where the selected dimension further breaks down the data with respect to the selected dimension).

In regard to claim 12, Lokken discloses wherein the program instructions, upon execution by the processor, further cause the IHS to receive, from the user, selection of the second node of the first grafted sub-tree; receive, from the user, selection of a third sub-tree; and replace the second grafted sub-tree with the third sub-tree, wherein the third sub- tree enables the user to navigate the second subset of data items with a fourth query (Figs. 21-24 and Column 9 line 28 – Column 10 line 15: user can select a node to change and replace a previously selected dimension (as illustrated and described with respect to Figs. 23-24). Accordingly, although not explicitly shown, the node selected in Fig. 21 could be selected again to select a different dimension to break down the data).

In regard to claims 13, 16, and 18, method claims 13, 16, and 18 correspond generally to system claims 1, 6, and 11, respectively, and recite similar features in method form, and therefore are rejected under the same rationale. 

	In regard to claim 19, claim 19 corresponds generally to claims 1 and 11 and recites similar features and therefore is rejected under the same rationale.

In regard to claim 20, claim 20 corresponds generally to claim 12 and recites similar features and therefore is rejected under the same rationale.

7.	Claims 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lokken (US 6167396) and Hoerl et al. (US 2010/0332580 A1).

In regard to claims 8-10, while Lokken teaches the plurality of subtrees enables the first subset of data items to be sorted and Hoerl teaches sorting according to attributes of the computing nodes (Paragraph 0087 lines 3-8 and Paragraph 0088 lines 2-4), they do not explicitly disclose the specifics of by physical location, by type of computing nodes, and by warranty status. However, as physical location, type of computing node, and warranty status are typical attributes associated with computing devices, one skilled in the art would recognize that sorting should be accomplished utilizing these attributes and would be obvious to do so based on the needs and desires at design time. Accordingly, it would have 

In regard to claim 17, method claim 17 corresponds generally to system claims 8-10 and recites similar features in method form and therefore is rejected under the same rationale.

Response to Arguments
8.	Applicant's arguments filed 7/14/2021 have been fully considered but they are not persuasive.
It is argued that neither Lokken, Bleizeffer, Hoerl, Seeber, nor any combination thereof teaches or suggests the emphasized features of claim 1 (and claims 13 and 19) because (1) Bleizeffer does not teach or suggest displaying one or more first nodes each representing a different category of the hierarchical tree via a Graphical User Interface (GUI), and in particular, one in which the displayed first nodes comprise those categories that are available via the hierarchical tree and (2) the Tables folder 1307 (of Bleizeffer) could be construed to be a node of an EMPLOYEE database 1005 as shown and described with reference to FIG. 10. But the Tables folder node cannot be construed to encompass all of the available nodes of the EMPLOYEE database as Bleizeffer provides no insight as to how all of the available nodes of such an arrangement could be displayed on a display. 

In regard to (1), Bleizeffer does teach or suggest displaying one or more first nodes each representing a different category of the hierarchical tree via a Graphical User Interface (GUI), and in particular, one in which the displayed first nodes comprise those categories that are available via the hierarchical tree in Fig. 10 element 1005 and Column 8 lines 39-42 where it is illustrated and described that in a GUI, a first node (1005) of a hierarchical tree is displayed representing and comprising an ‘EMPLOYEE’ category.
 In regard to (2), In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., encompass all of the available nodes and all of the available nodes of such an arrangement could be displayed on a display) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS S ULRICH whose telephone number is (571)270-1397.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nicholas Ulrich/Primary Examiner, Art Unit 2173